Parker C. J.
said the Court endeavoured to turn Bath-rick’s interest into an estate in trust, but found it impossible. He was in possession of the land and conveyed it for a small sum to prevent its being taken by his creditors. This would make the conveyance fraudulent. But it was contended, that the original intent was to secure the property for the daughter ; that originally no consideration passed from Bathrick. There was however no writing made to show the trust,1 though that may probably have been the honest intention of the parties. Judgment must therefore be entered for the plaintiff.

 Goodwin v. Hubbard, 15 Mass. R. 218; Runey v. Edmands, 15 Mass. R. 294; Flint v. Sheldon, 13 Mass. R. 448; Northampton Bank v. Whiting, 12 Mass. R. 104; Storer v. Batson, 8 Mass. R. 431; Bridgman v. Green, 2 Ves. sen. 629; Watt v. Grove, 2 Sch. & Lef. 500; Clarkson v. Hanway, 2 P. Wms 203; Black v. Black, 4 Pick. 234; Small v. Proctor, 15 Mass. R. 495, Kempton v. Cook, 4 Pick. 305; Chadwick v. Perkins, 3 Greenl. 399.
But see Bullard v. Briggs, 7 Pick. 533; Jackson v. Sternbergh, 1 Johns. Cas. 153; Foote v. Colvin, 3 Johns. R. 216; Jackson v. Matsdorf, 11 Johns. R, 91; Boya v. M'Lean, 1 Johns. Ch. R. 582; Botsford v. Burr, 2 Johns. Ch. R. 409; Livingston v. Livingston, 2 Johns. Ch. R. 540; Snelling v. Utterback, 1 Bibb, 609; Stephenson v. Stephenson, 3 Bibb, 15; Hart v. Hawkins, 3 Bibb, 506; Perry v. Head, 1 Marsh. (Kentucky) R. 47; Stark v. Cannady, 3 Littell, 399; Phillips v. Crammond, 2 Wash. C. C. R. 441; Powell v. Monson & Brimfield Manuf. Co:, 3 Mason, 347; Dean v. Dean, 6 Connect. R. 285; Dorsey v. Clark, 4 Harr. & Johns. 551; Willis v. Willis, 2 Atk. 71; Bartlett v. Pickersgill, 1 Eden, 515; Lord Anglesey v. Lord Altham, 2 Salk, 676; Finch v. Finch, 15 Ves. 43; Young v. Peachy, 2 Atk. 256; Dealtry v Murphy, 3 Marsh. (Kentucky) R. 477.